Citation Nr: 0310936	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sore right foot.

2.  Entitlement to service connection for calcaneal spurs.  

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the pelvis, claimed as a back disorder.  

4.  Entitlement to service connection for DJD of the cervical 
spine, claimed as a neck condition.

5.  Entitlement to service connection for residuals of a 
right finger injury.  

6.  Entitlement to service connection for fatigue syndrome, 
claimed as a muscle disorder.  

7.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as major depression.  

8.  Entitlement to service connection for DJD of the knees, 
claimed as a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from August 1958 to 
August 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the aforementioned disabilities.  

The veteran testified at a videoconference hearing before the 
undersigned in August 2000.  In December 2000, the Board 
remanded the instant claim for VCAA compliance.  

After the case was returned to the Board for further 
appellate action, the Board determined in June 2002 that 
additional development of the record was necessary.  This 
included obtaining Social Security Administration (SSA) 
documentation and additional VA medical records.  The VA 
medical records were obtained and associated with the claims 
file.  SSA indicated that the veteran did not file for 
disability benefits.  It is important to note that the 
veteran was not granted SSA benefits; rather, he testified in 
August 2000 that he was in receipt of SSI benefits.  

The veteran has not waived RO consideration of the additional 
evidence obtained in connection with the claim.  The United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to both 
issue written notification of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA) to veterans and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should obtain from SSA 
photocopies of any medical records 
reviewed in conjunction with their 
decision granting the veteran SSI 
disability benefits.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

3.  The RO should then readjudicate the 
aforementioned claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




